Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to a torch including a trigger, classified in F23D 14/38
II. Claims 15-17, drawn to a torch system including a cylinder base and torch support, classified in F23D 14/46
III. Claims 18-20, drawn to a torch system including a cylinder base and ramp assembly, classified in F23D2208/00
The inventions are independent or distinct, each from the other because:
Inventions I and II/III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as use without a base.  See MPEP § 806.05(d).
Inventions II and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination II has separate utility such as use without the ramp configuration of III.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The prior art applicable to one invention would not likely be applicable to another invention;
The inventions have acquired a separate status in the art due to their recognized divergent subject matter;
The inventions require a different field of search (for example, searching different classes/subclasses, electronic resources, and/or employing different search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Patrick Clunk on 10/12/2022 a provisional election was made without traverse to prosecute the invention I, claims 1-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Objections
Claim 1 recites “movable from an off position to an on position to at actuate an igniter” (emphasis added). This should be -movable from an off position to an on position to actuate an igniter-. 
Claim 14 recites “a pair of deflectable tabs projection from sides of the tab that have a catch.” This should presumably be -a pair of deflectable tabs projecting from sides of the body that have a catch-.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai (US 20160047543 A1), hereinafter Tsai543.

Regarding claim 1, Tsai543 discloses a torch including: 
a body having a first portion and a second portion angled relative to the first portion (See annotated figure 1); 
a control knob at a top of the second portion for adjusting a flow of fuel through the torch (“the top end of the handgrip part 14 is additionally installed with a rotary control button 231 capable of controlling the fuel gas supply” paragraph [0023]. The knob is on the top side of the second portion); 
a trigger at a top of the first portion that is movable from an off position to an on position to at actuate an igniter (“the trigger button 15 is pressed for synchronously pushing the first control valve 21 and the piezoelectric device 18” paragraph [0034]. The trigger is at a top end of the first portion); and 
a burn tube extending from an end of the second portion away from the first and second portions (“a combustion device 3” paragraph [0019]).

    PNG
    media_image1.png
    490
    461
    media_image1.png
    Greyscale

Regarding claim 2, Tsai543 discloses the torch according to claim 1, further including a first valve assembly disposed within the second portion and coupled to the control knob (“control valve 23” paragraph [0023]), and a second valve assembly fluidly coupled to the first valve assembly and disposed within the first portion to be opened when the trigger moves from the off position to the on position (“control valve 22” paragraph [0021]).

    PNG
    media_image2.png
    437
    678
    media_image2.png
    Greyscale

Regarding claim 5, Tsai543 discloses the torch according to claim 2, further including a nozzle (“a nozzle seat 32” paragraph [0027]) and flame guide (“a mix pipe 31” paragraph [0027]) within the burn tube, the nozzle being fluidly coupled to the first valve assembly and including an orifice (“a gas ejecting nozzle 321” paragraph [0029]) through which fuel flows to mix with air from venturi ports in the flame guide (“the introduced air is able to enter the mix pipe 31 through the ventilation holes 311 for being mixed with the fuel gas ejected by the gas ejecting nozzle 321 thereby forming a mixed fuel gas” paragraph [0029]. Figure 5 shows a narrowing at the in the mix pipe 31 downstream from 321 which will produce a Venturi effect).

    PNG
    media_image3.png
    398
    724
    media_image3.png
    Greyscale

Regarding claim 7, Tsai543 discloses the torch according to claim 5, wherein the flame guide includes two venturi ports (“ventilation holes 311” paragraph [0029] emphasis added).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 6, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai543.

Regarding claim 3, Tsai543 discloses the torch according to claim 2, wherein the control knob is adjustable to adjust a length of a flame without extinguishing the flame by effecting a turn of the first valve assembly (“a rotary control button 231 capable of controlling the fuel gas supply and the amount of discharged gas” paragraph [0023]).

Tsai543 does not explicitly disclose wherein the turn is a ninety-degree turn. However, it has been held that “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP §2144.05(II)(A) (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Although, it has been further held that "[a] particular parameter must first be recognized as a result-effective variable, i.e. a variable which achieves a recognized result, before determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. Refer to MPEP §2144.05(II)(B)(quoting In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). In this case, Tsai543 discloses a rotary control button 231 capable of controlling the fuel gas supply and the amount of discharged gas, but does not specifically recite a ninety-degree turn. Achieving ninety-degree turn is a results-effective variable because the greater the total turn the more finely the gas may be selected, and the lesser the total turn the quicker the full range of gas speeds may be accessed. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the degree of rotation, because the selection of rotation to achieve fine tuning of the gas while minimizing the amount of manipulation necessary constitutes the optimization of design parameters, which fails to distinguish the claim.

Regarding claim 6, Tsai543 discloses the torch according to claim 5. 

Tsai543 does not explicitly disclose wherein the orifice is between nine hundredths of a millimeter in diameter and thirteen hundredths of a millimeter in diameter. However, it has been held that “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP §2144.05(II)(A) (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Although, it has been further held that "[a] particular parameter must first be recognized as a result-effective variable, i.e. a variable which achieves a recognized result, before determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. Refer to MPEP §2144.05(II)(B)(quoting In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). In this case, Tsai543 discloses an orifice, but does not recite any specific diameter. Achieving wherein the orifice is between nine hundredths of a millimeter in diameter and thirteen hundredths of a millimeter in diameter is a results-effective variable because the diameter has an effect on the flow of the fuel. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the diameter, because the selection of diameter to achieve appropriate fuel flow constitutes the optimization of design parameters, which fails to distinguish the claim.

Regarding claim 12, Tsai543 discloses the torch according to any preceding claim 1. 

Tsai543 does not disclose wherein the second portion is angled relative to the first portion between thirty and sixty degrees. However, the court has held that changes in shape are a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed element were significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)). In this case, the applicant has not provided any significance to the angle between the first and second portions. On the contrary, the applicant states “The torch 12 includes a body 30 having a first portion 32 and a second portion 34 angled downward relative to the first portion 32. In an embodiment, the second portion 34 may be angled between one and ninety degrees relative to the first portion 32. In an embodiment, the second portion 34 may be angled between thirty and sixty degrees relative to the first portion. In an embodiment the second portion 34 may be angled between thirty-five and fifty-six degrees relative to the first portion, for example forty-two degrees. In an embodiment, the second portion can be movable relative to the first portion to adjust the angle” (paragraph [0052]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the angle of Tsai543.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai543, in view of Clinton (US 2666479 A), hereinafter Clinton.

Regarding claim 4, Tsai543 discloses the torch according to claim 2. 

Tsai543 does not disclose a pivot arm coupled to the trigger and pivotable about a pivot in the first portion, and a seesaw disposed in the first portion and pivotable about another pivot in the first portion, wherein movement of the trigger from the off position to the on position effects movement of the pivot arm to pivot the seesaw about the another pivot to open the second valve assembly.

However, Clinton teaches a pivot arm (37) coupled to the trigger (21) and pivotable about a pivot (39) in the first portion, and a seesaw (32) disposed in the first portion and pivotable about another pivot (33) in the first portion, wherein movement of the trigger from the off position to the on position effects movement of the pivot arm to pivot the seesaw about the another pivot to open the second valve assembly (“The valve consists of a valve block 22 and a cylindrical rod 23 constituting a piston like valve member” column 3, line 39).

    PNG
    media_image4.png
    280
    535
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    231
    533
    media_image5.png
    Greyscale

In view of Clinton’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include a pivot arm coupled to the trigger and pivotable about a pivot in the first portion, and a seesaw disposed in the first portion and pivotable about another pivot in the first portion, wherein movement of the trigger from the off position to the on position effects movement of the pivot arm to pivot the seesaw about the another pivot to open the second valve assembly as is taught in Clinton, in the torch disclosed by Tsai543.
One would have been motivated to include a pivot arm coupled to the trigger and pivotable about a pivot in the first portion, and a seesaw disposed in the first portion and pivotable about another pivot in the first portion, wherein movement of the trigger from the off position to the on position effects movement of the pivot arm to pivot the seesaw about the another pivot to open the second valve assembly because Clinton states that the valve is designed such that the flow “may be very finely regulated in such a way that all tendency toward sudden surging of the gas is obviated” (column 1, line 41). Therefore, including the structure taught by Clinton will improve flow control in Tsai543.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai543, in view of Tsai (US 20200149740 A1), hereinafter Tsai740.

Regarding claims 8 and 9, Tsai543 discloses the torch according to claim 5.

Tsai543 does not disclose a tip coupled to the flame guide and spaced from an end of the burn tube, and a flame holder surrounding the tip and extending past the tip proximate the end of the burn tube, wherein the flame holder is a ceramic flame holder.

However, Tsai740 teaches a tip (55) coupled to the flame guide (53) and spaced from an end of the burn tube (54), and a flame holder (56) surrounding the tip and extending past the tip proximate the end of the burn tube, wherein the flame holder is a ceramic flame holder (“a heat insulation member 56 made of a ceramic material” paragraph [0043]).

    PNG
    media_image6.png
    488
    768
    media_image6.png
    Greyscale

In view of Tsai740’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include a tip coupled to the flame guide and spaced from an end of the burn tube, and a flame holder surrounding the tip and extending past the tip proximate the end of the burn tube, wherein the flame holder is a ceramic flame holder as is taught in Tsai740, in the torch disclosed by Tsai543.
One would have been motivated to include a tip coupled to the flame guide and spaced from an end of the burn tube, and a flame holder surrounding the tip and extending past the tip proximate the end of the burn tube, wherein the flame holder is a ceramic flame holder because Tsai740 states “the flame nozzle is disposed in a heat insulation member made of a ceramic material, the heat insulation member is disposed in the outer pipe” (paragraph [0016]). Therefore, safety to the user and other components is improved by insulation.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai543, in view of Steventon (US 2893420 A), hereinafter Steventon.

Regarding claim 10, Tsai543 discloses the torch according to any preceding claim 1 wherein the trigger includes a trigger body lockable in the on position (“when the trigger button 15 is pressed for being in a fuel gas supplying status, a user is enabled to push the continuous button 17 from the first position to the second position (i.e. push towards inward), so a hook part 171 of the continuous button 17 is buckled with a buckle part 151 of the trigger button 15, thereby enabling the trigger button 15 to be pressed for forming a continuous fuel gas supplying status” paragraph [0022]). 

Tsai543 does not disclose a deflectable tab projecting from a front of the body, the deflectable tab having a catch for engaging a ledge in the body to lock the trigger in the on position.

However, Steventon teaches a deflectable tab projecting from a front of the body, the deflectable tab having a catch for engaging a ledge in the body to lock the trigger in the on position (“When the lever is in the fully operated position the member 46 is moved along the handle until the finger 47 engages in a pocket 48 mounted on the upper surface of the body portion 15” column 4, line 27).

    PNG
    media_image7.png
    504
    174
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    475
    224
    media_image8.png
    Greyscale

Tsai543 discloses everything except for the claimed type of trigger lock. Steventon teaches the claimed trigger lock. The substitution of one known element (the trigger lock of Tsai) for another (the trigger lock of Steventon) would have been obvious to one having ordinary skill in the art at the time of the invention, since the substitution of the trigger lock taught in Steventon would have yielded predictable results, namely, a mechanism for locking the trigger in the on position (Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 86 USPQ2d 1110 (Fed. Cir. 2008).

Regarding claim 11, Tsai543, as modified by Steventon, discloses the torch according to claim 10, wherein the trigger additionally includes a pair of projections projecting from sides of the body, the projections configured to move within respective channels formed on inner surfaces of the first portion (Figure 2 shows projections from the sides of the trigger body configured to rotate within respective channels formed on inner surfaces of the first portion).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai543, in view of Lin (US 5460520 A), hereinafter Lin.

Regarding claim 13, Tsai543 discloses the torch assembly according to any preceding claim 1. 

Tsai543 does not disclose wherein the body includes a groove at a transition between the first and second portions at bottoms therefor for a user's finger.

However, Lin teaches wherein the body includes a groove at a transition between the first and second portions at bottoms therefor for a user's finger (Figure 3).

    PNG
    media_image9.png
    600
    378
    media_image9.png
    Greyscale

In view of Lin’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the body includes a groove at a transition between the first and second portions at bottoms therefor for a user's finger as is taught in Lin, in the torch disclosed by Tsai543.
One would have been motivated to include wherein the body includes a groove at a transition between the first and second portions at bottoms therefor for a user's finger because Lin states “The present invention has been accomplished to provide an orthopedically engineered, trigger-controlled, palm-top gas torch which is comfortable and convenient in use” (column 1, line 30). Therefore, including the groove taught by Lin will improve comfort and convenience in use of the torch of Tsai543.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai543, in view of Steventon, and further in view of Stewart (GB 1157067 A), hereinafter Stewart.

Regarding claim 14, Tsai discloses the torch assembly according to claim 1, wherein the trigger includes a trigger body 

Tsai543 does not disclose a deflectable tab projecting from a front of the body that has a catch for engaging a ledge in the body to lock the trigger in the on position, and a pair of deflectable tabs projecting from sides of the body that have a catch, wherein the torch further includes a pivot arm pivotable about a pivot in the first portion, the pivot arm including a pair of slots that each receive the catch of one of the pair of deflectable tabs to couple the trigger to the pivot arm.

However, Steventon teaches a deflectable tab projecting from a front of the body that has a catch for engaging a ledge in the body to lock the trigger in the on position, and a tab projecting from the body and having a catch, wherein the torch further includes a pivot arm pivotable about a pivot in the first portion, the pivot arm including a slot that receives the catch of the tab to couple the trigger to the pivot arm (“When the lever is in the fully operated position the member 46 is moved along the handle until the finger 47 engages in a pocket 48 mounted on the upper surface of the body portion 15” column 4, line 27).

Tsai543 discloses everything except for the claimed type of trigger lock. Steventon teaches the claimed trigger lock. The substitution of one known element (the trigger lock of Tsai543) for another (the trigger lock of Steventon) would have been obvious to one having ordinary skill in the art at the time of the invention, since the substitution of the trigger lock taught in Steventon would have yielded predictable results, namely, a mechanism for locking the trigger in the on position (Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 86 USPQ2d 1110 (Fed. Cir. 2008).

Tsai543, as modified by Steventon, does not disclose a pair of deflectable tabs projecting from sides of the body that have a catch, the pivot arm including a pair of slots that each receive the catch of one of the pair of deflectable tabs to couple the trigger to the pivot arm.

However, Stewart teaches a pair of deflectable tabs (2) projecting from sides of the body that have a catch (3), the base including a pair of slots (8) that each receive the catch of one of the pair of deflectable tabs to couple the trigger to the base (Figure 3).

    PNG
    media_image10.png
    193
    231
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    202
    246
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    109
    157
    media_image12.png
    Greyscale

In view of Stewart’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include a pair of deflectable tabs projecting from sides of the body that have a catch, the base including a pair of slots that each receive the catch of one of the pair of deflectable tabs to couple the trigger to the base as is taught in Stewart, in the torch as presently modified.
One would have been motivated to include a pair of deflectable tabs projecting from sides of the body that have a catch, the base including a pair of slots that each receive the catch of one of the pair of deflectable tabs to couple the trigger to the base because including two tabs will improve the connection between the body and the pivot arm as taught by Steventon.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
A & M ELECTRIC TOOLS (DE 202006017683 U1)

    PNG
    media_image13.png
    272
    424
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    276
    430
    media_image14.png
    Greyscale

Plumley (US 1808968 A) 

    PNG
    media_image15.png
    307
    747
    media_image15.png
    Greyscale



Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309. The examiner can normally be reached Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOGAN P JONES/Examiner, Art Unit 3762